Citation Nr: 9907277	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-17 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bipolar adjustment 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to June 
1993.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision in which 
service connection for a bipolar adjustment disorder was 
denied.  

The Board notes that the veteran, in her June 1997 appeal to 
the Board requested a hearing before a member of the Board 
sitting at the local RO.  The record shows that the RO duly 
notified the veteran, by letter to the last address of 
record, that she had been scheduled for a hearing on April 
16, 1998 before a member of the Board sitting in Nashville, 
Tennessee.  A handwritten notation indicates that she did not 
appear for the hearing.  The Board finds that it has met its 
obligation to afford the appellant an opportunity for a 
hearing by these actions.  "In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  


FINDINGS OF FACT

The veteran has not presented competent medical evidence of a 
nexus between her currently diagnosed bipolar adjustment 
disorder and any inservice injury or disease.


CONCLUSION OF LAW

The claim for entitlement to service connection for bipolar 
adjustment disorder is not well-grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  Statements 
by the claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Psychoses are among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

The veteran avers that she suffers from bipolar adjustment 
disorder as a result of her active service.  In support of 
this claim, she proffers competent medical evidence that she 
does currently have a psychiatric disability which, in 
December 1995, was diagnosed as bipolar adjustment disorder.  

In addition, service medical records show that the veteran 
was treated inservice for a psychiatric condition, variously 
diagnosed as recurrent major depression, a single period of 
major depression and borderline intellectual functioning, and 
adjustment disorder with depressed mood, resolved, and 
borderline intellectual functioning with dependent traits 
noted.  

The claim must fail, however, as the record does not contain 
competent medical evidence of a nexus, or link, between the 
appellant's currently diagnosed bipolar adjustment disorder 
and a disease or injury during her active service.  Rather, 
the claims file is bereft of any medical evidence or medical 
opinion as to the etiology of the veteran's currently 
diagnosed bipolar adjustment disorder.  The first evidence of 
record demonstrating complaints of or treatment for a 
psychiatric disorder after service is dated in December 
1995-more than two years following her discharge from active 
service and well beyond the one-year presumptive period for 
psychosis.  

The Board further notes that the veteran failed to report for 
a VA examination scheduled in May 1998; the record reflects 
that the notice of this examination was sent to her latest 
address of record, and that attempts to telephone her were 
unsuccessful, as her telephone number had been changed to one 
that is unlisted.  The Board notes that the regulations 
stipulate it is the veteran's responsibility to report for 
scheduled VA examinations and to cooperate in the development 
of her case.  The consequences of failure to report for a VA 
examination without good cause may include denial of her 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1988).

The veteran has presented her own statements regarding her 
psychiatric disability.  However, the record does not show 
that she is a medical professional, with the training and 
expertise to provide findings regarding the nature and extent 
of her bipolar adjustment disorder, or its relationship to 
service.  Consequently, her statements are credible with 
regard to her subjective complaints and her history, but they 
do not constitute competent medical evidence to show a 
current disability or a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As the veteran has presented no evidence, other than her own 
allegations, to support her claim that she currently suffers 
from a psychiatric disability that is linked to disease or 
injury during military service, her claim for service 
connection for bipolar adjustment disorder is not well-
grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 506; 
Chelte, 10 Vet. App. 268.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case, which informed 
the veteran of the reasons his claim had been denied.  Also, 
by this decision, the Board informs the veteran of the type 
of evidence needed to make his claims well grounded.

The Board notes that the available service medical records 
refer to mental health counseling before and after the 
veteran's periods of hospitalization, but that records of 
such counseling are not in the claims file now before the 
Board.  In addition, the record does not contain any reports 
of medical history and examination at discharge from active 
service.  The Board concludes that, if such records exist, it 
is not necessary to obtain them in this instance.  The record 
does not contain any indication that the additional records 
would be relevant and probative, that is, that they would 
present the missing evidence of a nexus, or etiological link, 
between her currently diagnosed bipolar adjustment disorder 
and disease or injury during her active service.  The record 
contains numerous records and reports of treatment, 
examination, testing, evaluation, and observation during 
service.  Moreover, as noted above, her DD Form 214 reveals 
the condition for which she was separated from service:  
personality disorder.  The available records do not indicate 
that any additional service medical records that may exist 
would be more than merely cumulative, and that they would 
show a nexus between the current diagnosis and disease or 
injury in service. 


ORDER

The veteran's claim for entitlement to service connection for 
bipolar adjustment disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


- 6 -


- 1 -


